DETAILED ACTION
1.	The amendment filed on February 7, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (2021/0255056)-previously cited.
As for claim 1, Xu in optical testing devices and related methods discloses/suggests the following:  an apparatus (Figs. 1-2: 10 with Fig. 9: algorithm) comprising:  a device under test (DUT) connection detector (Fig. 1: 24, 18, 16 with Fig. 9: 230 and 240), executed by at least one hardware processor (paragraphs 0031-0032), to determine, based on analysis of a signal that is received from a DUT that is to be monitored, whether the DUT is optically connected (Fig. 9: 230 and 240; paragraph 0046) by determining, based on comparison of a signal level associated with the signal to a reference level threshold, whether the DUT is optically connected (Fig. 9: 230 and 240; paragraph 0046:  lines 6-18); and an optical reflectometer controller (Figs. 1-2: 10; Fig. 1: 24; paragraph 0029:  lines 5-7), executed by the at least one hardware processor (paragraphs 0031-0032), to perform, based on a determination that the DUT is optically connected, a measurement associated with the DUT (Fig. 9:  250).
	As for claim 2, Xu discloses/suggests everything as above (see claim 1).  In addition, Xu discloses the DUT includes a fiber optic link (Fig. 2: 102; paragraph 0032:  lines 1-3).
	As for claim 7, Xu discloses/suggests everything as above (see claim 1).   In addition, Xu discloses/suggests  wherein the DUT connection detector (Fig. 1: 24, 18, 16 with Fig. 9: 230 and 240) is executed by at least one hardware processor (paragraphs 0031-0032) to determine, based on comparison of the signal level associated with the signal to the reference level threshold (Fig. 1: 24, 18, 16 with Fig. 9: 230 and 240) is executed by at least one hardware processor (paragraphs 0031-0032) to, whether the DUT is optically connected by: generating, based on a determination that the signal level associated with the signal exceeds the reference level threshold (paragraph 0043:  lines 8-15), an indication that the DUT is optically connected (paragraph 0043:  lines 16-19:  automatic initiation of a test of an optical system would be an indication of being optically connected; noting: paragraph 0040:  last 7 lines: if there is  an indication that a test is complete then the DUT was optically connected for automatic initiation of the test.)
	As for claim 9, Xu discloses/suggests everything as above (see claim 1).  In addition, Xu discloses/suggests the following:  a connection port (Figs. 1-2: 14), wherein the DUT connection detector (Fig. 1: 24, 18, 16 with Fig. 9: 230 and 240) is executed by at least one hardware processor (paragraphs 0031-0032)  to determine, based on analysis of the signal that is received from the DUT that is to be monitored, whether the DUT is optically connected by:  determining, based on analysis of the signal that is received from the DUT that is to be monitored, whether the DUT is optically connected to the connection port (Fig. 9: 230 and 240; paragraph 0046:  lines 6-18;  paragraph 0034:  noting that the DUT can be directly connected to the test port rather than indirectly via a launch cable).
5.	Claims 1, 2, 8-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by L’Heureux et al. (10,862,582)-previously cited.
As for claim 1, L’Heureux in an OTDR receive device with connectivity feedback discloses/suggests the following:   an apparatus (Figs. 1, 5, and 7 with Fig. 11-12: algorithms comprising:  a device under test (DUT) connection detector (Figs. 11-12: A-B with Fig. 4: 154 and 166), executed by at least one hardware processor (Fig. 4: 142; Fig. 8: 142; Figs. 13-14, col. 22, line 39- col. 23, line 20), to determine, based on analysis of a signal that is received from a DUT that is to be monitored, whether the DUT is optically connected (Figs. 11-12: A-B; col 18, lines 7-25; col. 18, lines 49-67; col. 19, lines 6-27; col. 5, line 63-col. 6, line 5) determine, based on analysis of the signal that is received from the DUT that is to be monitored, whether the DUT is optically connected (Figs. 11-12: A-B; col 18, lines 7-25; col. 18, lines 49-67; col. 19, lines 6-27; col. 5, line 63-col. 6, line 5)  by determining, based on comparison of a signal level associated with the signal to a reference level threshold, whether the DUT is optically connected (col. 21, lines 47-55: reference level threshold would be stable connection threshold); and an optical reflectometer controller, executed by the at least one hardware processor (Fig. 4: 142; Fig. 8: 142; Figs. 13-14, col. 22, line 39- col. 23, line 20), to perform, based on a determination that the DUT is optically connected, a measurement associated with the DUT (Figs. 11-12: C and D; col. 18, lines 23-45).
As for claim 2, L’Heureux discloses/suggests everything as above (see claim 1).  In addition, he discloses wherein the DUT includes a fiber optic link (Fig. 1:  LUT; Fig. 5: 210; Fig. 7: 310).
As for claim 8, L’Heureux discloses/suggests everything as above (see claim 1).  In addition, he discloses/suggests wherein the optical reflectometer controller is executed by the at least one hardware processor to:  perform, based on a set-up that defines a condition for launch of the measurement, the measurement associated with the DUT (col. 13, lines 45-50).
As for claim 9, L’Heureux discloses/suggests everything as above (see claim 1).  In addition, L’Heureux discloses/suggests the following:  a connection port (Fig. 1: 118; Figs. 2-3: 120; Fig. 9: 120), wherein the DUT connection detector (Figs. 11-12: A-B with Fig. 4: 154 and 166), is executed by at least one hardware processor (Fig. 4: 142; Fig. 8: 142; Figs. 13-14, col. 22, line 39- col. 23, line 20) to determine, based on analysis of the signal that is received from the DUT that is to be monitored, whether the DUT is optically connected by:  determining, based on analysis of the signal that is received from the DUT that is to be monitored, whether the DUT is optically connected to the connection port (Figs. 11-12: A-B; col 18, lines 7-25; col. 18, lines 49-67; col. 19, lines 6-27; col. 5, line 63-col. 6, line 5; being connected to the receive device means also connected to the connection port of the receive device such as Fig. 1: 118 and 114).
As for claim 10, L’Heureux in an OTDR receive device with connectivity feedback discloses/suggests the following determining, based on analysis of an emitting signal that is received from an Optical Time-Domain Reflectometer (OTDR) that is optically connected to a device under test (DUT) that is to be monitored, whether a first end of the DUT is optically connected to a connection port and a second opposite end of the DUT is optically connected to the OTDR  (Figs. 11-12: A-B; col 18, lines 7-25; col. 18, lines 49-67; col. 19, lines 6-27; col. 5, line 63-col. 6, line 5; being connected to the receive device means also connected to the connection port of the receive device such as Fig. 1: 118 and 114 wherein the first end would be connected to the connection port of the receive device and the second end connected to the OTDR:  Fig. 1: 110 connected to 112 via 116) by determining, based on comparison of a signal level associated with the emitting signal to a reference level threshold, whether the DUT is optically connected (col. 21, lines 47-55: reference level threshold would be stable connection threshold); and performing, based on a determination that the DUT is optically connected to the connection port and to the OTDR, a measurement associated with the DUT (Figs. 11-12: C and D; col. 18, lines 23-45).
As for claim 11, L’Heureux discloses/suggests everything as above (see claim 10).  In addition, he discloses wherein the DUT includes a fiber optic link (Fig. 1:  LUT; Fig. 5: 210; Fig. 7: 310).
As for claim 12, L’Heureux discloses/suggests everything as above (see claim 10).  In addition, he discloses/suggests receiving, after completion of the measurement associated with the DUT, a further emitting signal from the OTDR that is optically connected to the DUT; and determining, based on analysis of the further emitting signal, whether the first end of the DUT continues to be optically connected to the connection port and the second opposite end of the DUT continues to be optically connected to the OTDR (col. 18, lines 35-67; col. 20, lines 5-35).
As for claim 13, L’Heureux discloses/suggests everything as above (see claim 12).  In addition, he discloses/suggests validating, based on a determination that the first end of the DUT continues to be optically connected to the connection port and the second opposite end of the DUT continues to be optically connected to the OTDR, the measurement associated with the DUT (col. 18, lines 18-45:  validation by virtue of having a PASS).
As for claim 14, L’Heureux in an OTDR receive device with connectivity feedback discloses/suggests the following:  non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to (Fig. 4: 142; Fig. 8: 142; Figs. 13-14, col. 22, line 39- col. 23, line 20 with col. 23, lines 44-67):  determine, based on analysis of a signal that is received from a DUT that is to be monitored, whether the DUT is optically connected (Figs. 11-12: A-B; col 18, lines 7-25; col. 18, lines 49-67; col. 19, lines 6-27; col. 5, line 63-col. 6, line 5)  in accordance with a connection quality specification (col. 21, lines 47-55: what constitutes a stable connection would be a connection quality specification) by determining, based on comparison of a signal level associated with the signal to a reference level threshold, whether the DUT is optically connected (col. 21, lines 47-55: reference level threshold would be stable connection threshold) and perform, based on a determination that the DUT is optically connected, a measurement associated with the DUT (Figs. 11-12: C and D; col. 21, lines 55-65).
As for claim 15, L’Heureux discloses/suggests everything as above (see claim 14).  In addition, he discloses wherein the DUT includes a fiber optic link (Fig. 1:  LUT; Fig. 5: 210; Fig. 7: 310).
As for claim 19, L’Heureux discloses/suggests everything as above (see claim 14).  In addition, he discloses/suggests perform, based on a set-up that defines a condition for launch of the measurement, the measurement associated with the DUT (col. 13, lines 45-50).
As for claim 20, L’Heureux discloses/suggests everything as above (see claim 14).  In addition, he discloses/suggests wherein the machine readable instructions to determine, based on analysis of the signal that is received from the DUT that is to be monitored, whether the DUT is optically connected in accordance with the connection quality specification, when executed by the at least one hardware processor (refer to claim 14 above), further cause the at least one hardware processor to:  determine, based on analysis of the signal that is received from the DUT that is to be monitored, whether the DUT is optically connected to a connection port (Figs. 11-12: A-B; col 18, lines 7-25; col. 18, lines 49-67; col. 19, lines 6-27; col. 5, line 63-col. 6, line 5; being connected to the receive device means also connected to the connection port of the receive device such as Fig. 1: 118 and 114 wherein the first end would be connected to the connection port of the receive device and the second end connected to the OTDR:  Fig. 1: 110 connected to 112 via 116).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over L’Heureux et al. (10,862,582)-previously cited.
As for claims 3-5 and 16, L’Heureux discloses/suggests everything as above (see claims 1 and 14).  He does not explicitly state determining, based on analysis of a Rayleigh backscatter power of the signal, whether the DUT is optically connected (claim 3 and 16); :  determining, based on analysis of a Rayleigh backscatter energy of the signal, whether the DUT is optically connected (claim 4 and 16); determining, based on analysis of an Optical Time Domain Reflectometer (OTDR) front end backscatter level of the signal, whether the DUT is optically
Connected (claims 5 and 16).
	Nevertheless, he mentions that signals comprise backscattering and reflections for OTDR (col. 1, lines 52-63).  And examiner takes official notice that it is well known that OTDR signals comprise Rayleigh backscattering and Fresnel reflections.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to determine based on analysis of a Rayleigh backscatter power of the signal, whether the DUT is optically connected (claim 3 and 16); :  determining, based on analysis of a Rayleigh backscatter energy of the signal, whether the DUT is optically connected (claim 4 and 16); determining, based on analysis of an Optical Time Domain Reflectometer (OTDR) front end backscatter level of the signal, whether the DUT is optically connected (claims 5 and 16) by virtue that the signatures are OTDR signal signatures that would comprise both Rayleigh backscattering and Fresnel reflections.
Allowable Subject Matter
8.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed February 7, 2022 with regards to rejections of claims 1, 2, 8-15, 19, and 20 under 35 USC 102(a)(2) using L’Heureux et al. (10,862,582) have been fully considered but they are not persuasive.  The applicant specifically recites col. 21, lines 47-55 of L’Heureux (last paragraph of page 12 of Remarks), and then states that ‘at most, col. 21, lines 47-55 of L’Heureux appear to describe that once a connection is established, the OTDR unit further checks stability of the connection by monitoring levels of signature peaks in the acquired OTDR traces. However, L’Heureux does not teach or suggest any type of threshold based comparison to determine whether a connection is established (first two paragraphs of page 13 of Remarks).’   The examiner disagrees.  As stated before L’Heureux col. 21, lines 47-55 cites ‘the OTDR unit checks that the connection is stable by monitoring levels of signature peaks in the acquired OTDR traces and the state machine automatically switches to state C upon a stable connection’ which at least suggests that a reference level threshold would be a stable connection threshold.  ‘Monitoring levels of signature peaks in the acquired OTDR traces’ at the minimum suggests comparing levels of signature peaks between each acquired OTDR trace of the plurality of OTDR traces acquired in a monitoring period to determine a stable connection.  ‘Reference level threshold’ does not appear to preclude a level of a signature peak in an OTDR trace wherein any one OTDR trace of a series of acquired OTDR traces can be construed as a reference OTDR trace when monitoring the series to establish a stable connection.
	The examiner welcomes an interview in response to this office action.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  the following references teach ‘determine, based on a comparison of a signal level associated with the signal to a reference level threshold:’
	US 10,260,989 to Hallet et al. (col. 9, lines 41-65)
	US 10,060,826 to Lane et al. (col. 5, lines 10-45)
	US 7,016,024 to Bridge et al. (col. 14, lines 20-35)
	US 7,002,735 to Kobayashi et al. (col. 2, lines 27-48)
	US 6,519,026 to Holland (col. 7, lines 29-45)
	US 5,754,284 to Leblanc et al. (col. 1, lines 60-67)

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886